DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 4, 2022 has been entered.
Claims 3, 9-33 and 36 have been canceled. Claims 1-2, 4-8, 34-35, and 37 are pending and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-8, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 6-7, recites the limitation “the probiotic treatment … the subject”. There is insufficient antecedent basis for this limitation in the claim, since Claim 1 does not recite a 
Claims 4 and 34-35 are dependent from Claim 1, and Claims 4 and 34-35 further limit the antibiotic resistant bacteria. Since the probiotic treatment that reduces the antibiotic resistant bacteria in a gut microbiota of the subject in Claim 1 is indefinite, seems to have nothing to do with the claimed feed composition. It is unclear how the antibiotic resistant bacteria is related to the claimed composition.
Claim 5 is dependent from Claim 1, and Claim 5 further limits the subject. Since the probiotic treatment that reduces the antibiotic resistant bacteria in a gut microbiota of the subject in Claim 1 is indefinite, seems to have nothing to do with the claimed feed composition. It is unclear how the subject is related to the claimed composition.
In the interest of a compact prosecution, Claims 1-2, 4-8, and 34-35 are interpreted as a feed composition comprising Lactobacillus crispatus WZ-12 or a derivative thereof, wherein said Lactobacillus crispatus WZ-12 derivative improves one or more probiotic qualities compared to a parental Lactobacillus crispatus WZ-12 strain; and an ingestible food product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrick et al (US 2014/0220180 A1; 8/7/2014).
The instant claims recite a feed composition comprising Lactobacillus crispatus WZ-12 or a derivative thereof, wherein said Lactobacillus crispatus WZ-12 derivative improves one or more probiotic qualities compared to a parental Lactobacillus crispatus WZ-12 strain; and an ingestible food product.
Hendrick teaches a feed composition comprising Lactobacillus crispatus and an ingestible food product (para 0023-0025), wherein the composition comprises from about 103 to about 106 of said bacterial strain (para 0026), and the ingestible food product comprises a feedstuff / a nutritional supplement (para 0023-0024). The composition further comprises Lactobacillus reuteri (para 0025).

Hendrick does not teach said Lactobacillus crispatus is Lactobacillus crispatus WZ-12 (claims 1-2) and said Lactobacillus reuteri is Lactobacillus reuteri 2-2 (claim 8).
However, Lactobacillus crispatus and Lactobacillus reuteri of Hendrick belong to the same genus and species as the claimed strains. In addition, Hendrick does teach Lactobacillus crispatus and Lactobacillus reuteri are included in a feed composition as claimed (para 0040).
Lactobacillus strains in a feed composition, since Lactobacillus crispatus and Lactobacillus crispatus are incorporated in a feed composition as evidenced by Hendrick. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate the claimed Lactobacillus strains with a reasonable expectation for successfully obtaining a feed composition.

Hendrick does not teach the amount of Lactobacillus crispatus is 104-107 CFU per ml (claim 2).
However, Hendrick does teach the amount of Lactobacillus crispatus is 103-106 CFU per gram (para 0026).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of Lactobacillus crispatus since Hendrick discloses that Lactobacillus crispatus is an active probiotic ingredient in a feed composition, and that various amounts are used for feeding animal subjects. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate an optimized amount of Lactobacillus crispatus with a reasonable expectation for successfully obtaining a feed composition.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrick et al (US 2014/0220180 A1; 8/7/2014) and Guerino et al (US 2004/0247568 A1; 12/9/2004).
Lactobacillus crispatus WZ-12 or a derivative thereof and E. coli strain M9-4-1 or a derivative thereof and an ingestible food product; wherein the composition comprises Lactobacillus crispatus WZ-12 or a derivative thereof and E. coli strain M9-4-1 or a derivative thereof in an amount sufficient for use as a probiotic treatment of a subject; wherein the probiotic treatment reduces antibiotic resistant bacteria in a gut microbiota of the subject.
Hendrick teaches a feed composition comprising Lactobacillus crispatus and an ingestible food product (para 0023-0025).
Guerino teaches a feed composition comprising Escherichia coli (E. coli), wherein certain bacterial strains of E. coli help provide beneficial bacteria while at the same time excluding pathogens from the animal’s gut (para 0012-0013).
The references cited above do not teach a composition comprising each of the claimed components together in a single composition. However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the instant ingredients for their known use as feed additives, as disclosed by the cited references above, since each is well known in the art for their claimed purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. The idea for combining them flows logically from their having been used individually in the prior art. In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). Thus, the invention as a whole is prima facie obvious over the E. coli in the feed composition of Hendrick, since Hendrick and Guerino both disclose a feed composition, and Guerino specifically discloses that certain bacterial strains of E. coli help provide beneficial bacteria while at the same time excluding pathogens from the animal’s gut. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate the claimed E. coli with a reasonable expectation for successfully obtaining a feed composition.

The references cited above do not teach said Lactobacillus crispatus is Lactobacillus crispatus WZ-12 and said E. coli is E. coli strain M9-4-1 (claim 37).
However, Lactobacillus crispatus and E. coli of prior art belong to the same genus and species as the claimed strains. In addition, the references cited above do teach Lactobacillus crispatus and E. coli are included in a feed composition as claimed.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the claimed Lactobacillus crispatus and E. coli as feed additives, since Lactobacillus crispatus and E. coli are included in a feed composition, as evidenced by the cited references. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to use the claimed Lactobacillus crispatus and E. coli with a reasonable expectation for successfully obtaining a feed composition.



Response to Arguments
Applicant argues that none of Hendrick, Ditu, or Vranic, either alone or in combination, disclose using a Lactobacillus crispatus strain which reduces antibiotic resistant bacteria in the gut. However, these arguments are moot in light of the new rejections above.

Applicant argues that the claims as presently amended recite a physical property of Lactobacillus crispatus strain WZ-12: reducing antibiotic resistant bacteria in the gut, and that there is unexpected and surprising results.
These arguments are not found persuasive because claim 1 as presently amended does not recite Lactobacillus crispatus strain WZ-12 reduces antibiotic resistant bacteria in the gut, and the limitation of “reducing antibiotic resistant bacteria in the gut” in claim 37 is an intended use limitation. In addition, evidence relied upon should establish that the differences in results are in Lactobacillus crispatus WZ-12 for reducing antibiotic resistant bacteria in the gut of a subject) with the closest prior art (Lactobacillus crispatus LI2127 NRRL B-30868, Lactobacillus crispatus LI2350 NRRL B-30869 and Lactobacillus crispatus LI2366 NRRL B-30870 of Hendrick for reducing antibiotic resistant bacteria in the gut of a subject), and thereby lack of basis for judging the practical significance of data with regard to the disclosed unexpected results. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. (MPEP 716.02) In the instant case, rejected independent claims recite the claimed composition reduces any and all antibiotic resistant bacteria in the gut of a subject. However, the instant disclosure does not provide data supporting the claimed composition reduces any and all antibiotic resistant bacteria in the gut of a subject.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651